 



EXHIBIT 10.3
SECOND AMENDMENT TO DISTRIBUTION SERVICES AGREEMENT
THIS SECOND AMENDMENT TO DISTRIBUTION SERVICES AGREEMENT (“Amendment”) is
entered into as of September 29, 2006, by and between Connetics Corporation
(“Connetics”) and Cardinal Health, Inc. (“Cardinal”). Connetics and Cardinal
entered into that certain Distribution Services Agreement dated December 1, 2004
(“Original Agreement”), as amended by that certain Amendment to Distribution
Services Agreement dated as of December 22, 2005 (“First Amendment”; the
Original Agreement together with the First Amendment shall hereinafter be
collectively referred to as the “Agreement”). Capitalized terms not defined
herein shall have the meaning ascribed to such terms in the Agreement.
AGREEMENT

1.   The following definitions in Article 1 of the Agreement are hereby deleted
and replaced in their entirety as follows:

Commitment Period. “Commitment Period” means January 1, 2006 through
December 31, 2006, unless this Agreement is terminated earlier under the
provisions of Article 4.
Term. “Term” means the date first written above, through and including
December 31, 2006, unless this Agreement is terminated earlier under the
provisions of Article 4.

2.   Section 2.3.1 of the Agreement is hereby deleted and replaced in its
entirety with the following:

2.3.1 Inventory Levels. During the Term of this Agreement, Cardinal will use its
best efforts to maintain an inventory level of ** inventory level shall be
referred to herein as the “SKU Inventory Level”). The SKU Inventory Level shall
be based on EDI 852 data and shall be calculated by including Product in the
NLC, in transit and in any forward distribution center or other location or
facility where Product is stored or warehoused. If at any time the inventory
level of a particular SKU falls below **, the Parties shall use best efforts to
work together to maintain the inventory level for such SKU at the SKU Inventory
Level. Connetics will not penalize Cardinal for inventory above this ** level as
long as Cardinal is making its best efforts to bring inventory levels in line
with this agreement.

3.   Section 2.3.2 of the Agreement is hereby deleted and replaced in its
entirety with the following:

2.3.2 Purchase Limits. Connetics agrees to ship any Cardinal purchase order in
full with respect to any SKU of Product provided the purchase order is
consistent with the SKU Inventory Level. Connetics has the right to question any
purchase order that exceeds Cardinal’s Average Weekly Movement or that is not
consistent with the SKU Inventory Level. Connetics has the right to cancel any
quantities for which Cardinal is not able to provide reasonable justifications
and/or explanations.

4.   Section 2.3.3 of the Agreement is hereby deleted and replaced in its
entirety with the following:

2.3.3 Weekly Purchasing. During the Term of this Agreement, Cardinal will use
its best efforts to purchase Product weekly from Connetics based on the SKU
Inventory Level. The Parties do not intend that any reduction in inventory shall
be achieved by Cardinal’s return of Product to Connetics.
 

**   Portions of this exhibit have been omitted and filed separately with the
SEC. Confidential treatment has been requested with respect to the omitted
portions.

 



--------------------------------------------------------------------------------



 



5.   The first sentence of Article 4 of the Agreement is hereby deleted and
replaced in its entirety with the following:

This Agreement shall remain in full force through December 31, 2006, unless
terminated earlier in accordance with this Article 4.

6.   The remaining provisions of the Agreement shall continue in full force and
effect as though fully set forth in this Amendment. Any conflict between the
provisions of this Amendment and the Agreement shall be resolved in favor of
this Amendment.

The Parties have duly executed this Amendment as of the day first written above.

                      CARDINAL HEALTH, INC.       CONNETICS CORPORATION    
 
                   
By:
  /s/ Sidney Seller       By:   /s/ Greg Vontz    
 
 
 
         
 
   
Name:
  Sidney Seller       Name:   Greg Vontz    
 
                   
Title:
  V.P. Strategic Purch.       Title:   President & COO    

 